EXHIBIT 99 FOR IMMEDIATE RELEASE HOME PROPERTIES REPORTS FIRST QUARTER 2008 RESULTS FFO Per Share Exceeds Wall Street’s Mean Estimate by 1 Cent ROCHESTER, NY, APRIL 24, 2008 – Home Properties (NYSE:HME) today released financial results for the first quarter ending March 31, 2008.All results are reported on a diluted basis. “First quarter 2008 growth in Funds from Operations ("FFO") per share compared to the first quarter of 2007 was quite an achievement considering we had a very tough comparison with last year when Operating FFO increased 20% in the first quarter of 2007 versus 2006, which was the highest growth of any quarter in the Company’s history,” said Home Properties President and CEO Edward J.
